Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer 
The terminal disclaimer filed on 06/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US. Patent No. 8,615,409 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Loveless on 10/02/2021.

The application has been amended as follows: 
Claim 103.  (Currently Amended)	The computer system of Claim[[s]] 98 [[or 102]], wherein the logic analyzes and forecasts the allocation of a payment between (a) the Outstanding Patient Financial Responsibility and (b) the potential third-party claim or potential subrogation claim. 

Claim 104.(Currently Amended) The computer system of Claim[[s]] 98 [[or 102]], wherein the logic analyzes and forecasts the allocation of a payment between (a) the medical provider and (b) another party including but not limited to an insurer or payor.

Claim 105. (Currently Amended) The computer system of Claim[[s]] 98 [[or 102]], wherein the logic analyzes and forecasts the allocation of a payment between parties including but not limited to the medical provider, an insurer or payor when negotiating and marketing services including but not limited to collection, investigation or identification.

Claim 106.(Currently Amended) The computer system of Claim[[s]] 98 [[or 102]], wherein the logic administers the allocation of a payment between (a) the Outstanding Patient Financial Responsibility and (b) the potential third-party claim or potential subrogation claim.

Claim 107.  (Currently Amended)	The computer system of Claim 98 [[or 102]], wherein the logic administers the allocation of a payment between (a) the medical provider and (b) another party including but not limited to an insurer or payor. 

Claim 111.  (Currently Amended)	The computer system of Claim[[s]] 98 [[or 102]], wherein the logic allows multiple lawsuits in the litigation information associated with a given defendant, defendant’s insurer, plaintiff, plaintiff’s insurer, attorney or any combination thereof to be investigated, negotiated or settled simultaneously. 

Claim 116.  	(New)	The computer system of Claim 102, wherein the logic analyzes and forecasts the allocation of a payment between (a) the Outstanding Patient Financial Responsibility and (b) the potential third-party claim or potential subrogation claim.

Claim 117.	(New)	The computer system of Claim 102, wherein the logic analyzes and forecasts the allocation of a payment between (a) the medical provider and (b) another party including but not limited to an insurer or payor.
 
Claim 118.	(New)	The computer system of Claim 102, wherein the logic analyzes and forecasts the allocation of a payment between parties including but not 

Claim 119.	(New)	The computer system of Claim 102, wherein the logic administers the allocation of a payment between (a) the Outstanding Patient Financial Responsibility and (b) the potential third-party claim or potential subrogation claim.

Claim 120.  (New)	The computer system of Claim 102, wherein the logic administers the allocation of a payment between (a) the medical provider and (b) another party including but not limited to an insurer or payor.

Claim 121.  	(New)	The computer system of Claim 102, wherein the logic allows multiple lawsuits in the litigation information associated with a given defendant, defendant’s insurer, plaintiff, plaintiff’s insurer, attorney or any combination thereof to be investigated, negotiated or settled simultaneously. 

Claim 122.  (New)	The computer system of Claim 100, wherein the logic facilitates confirming whether or not the plaintiff in the lawsuit is the patient, member or insured, investigating the status of the patient, member or insured’s Patient Financial Responsibility, and the viability of seeking reimbursement from the patient, member or insured as a result of their past, present or future proceeds from the lawsuit identified in the litigation information.

Claim 123.  	(New)	The computer system of Claim 122, wherein the logic allows multiple lawsuits in the litigation information associated with a given defendant, defendant’s insurer, plaintiff, plaintiff’s insurer, attorney or any combination thereof to be investigated, negotiated or settled simultaneously.

Claim 124.   (New) The computer system of Claim 97, wherein the logic uses the Patient Financial Responsibility information to enhance or perfect the insurance payment information.

Claim 125.	(New) The computer system of Claim 97, wherein the logic uses the insurance payment information to enhance or perfect the Patient Financial Responsibility information.

  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claim 45-95, 97-125 are allowed.

Claim 45 is directed to a computer system for identifying a potential third- party claim or a potential subrogation claim, the computer system comprising: 
logic stored in a non-transitory computer readable media such that when executed by a processor; 
receives, from at least a first data store, insurance payment information concerning patients, members or insureds; 
receives, from at least a second data store, that is separate from the first data store, information concerning parties in lawsuits that identify one or more of the parties in lawsuits; 
analyzes the commonality of data elements in the insurance payment information with data elements in the litigation information to match at least one of the patients, members or insureds in the insurance payment information with at least one of the parties in the lawsuits; 
identifies a potential third-party claim or a potential subrogation claim against one of the parties in lawsuits based on the matching, the insurance payment information not 
Regarding subject matter eligibility concerns under 35 U.S.C. 101, the invention, as currently claimed, is not directed towards an abstract idea because, similar to Enlish, it is directed toward improvements in computer-related technology for establishing a communication and payment interface between the healthcare provider, the payer, and the remote patient; and  the application at the healthcare provider and the local application communicating through the central database to provide substantially immediate payment between the member in the Diaspora and the healthcare provider in the developing country. Further, even assuming arguendo that the independent claim 1 is directed to an abstract idea, claim 1 recites significantly more than the abstract idea because the claimed limitations represent features that are not well-understood, routine, or conventional, and that the claim achieves specific technical improvements, such as analyzing the commonality of data elements in the insurance payment information with data elements in the litigation information to match at least one of the patients, members or insureds in the insurance payment information with at least one of the parties in the lawsuits; identifying a potential third-party claim or a potential subrogation claim against one of the parties in lawsuits based on the matching, the insurance payment information not being directly or indirectly matched with the litigation information for a potential third-party 
. 
The closest prior art relates to Hail et al. (US. 7,840,422 hereinafter Hail) in view of Butler (US. 20030028474). Hail discloses systems and methods for managing 
The closest Foreign reference is Wamsley, WO 01/31417A2. Wamsley discloses a technique for computerized management of a plaintiff's personal injury case is disclosed. This technique includes executing a program with a computerized processing system (20) to establish a client data record corresponding to a personal injury claim that includes a claim status indication. The status indication is set to a first phase corresponding to prenegotiation of the claim, and a desired amount of data is entered in the record during this first phase. Wamsley does not disclose analyzing the commonality of data elements in the insurance payment information with data elements in the litigation information to match at least one of the patients, members or insureds in the insurance payment information with at least one of the parties in the lawsuits; identifying a potential third-party claim or a potential subrogation claim against one of the parties in lawsuits based on the matching, the insurance payment information not being directly or indirectly matched with the litigation information for a potential third-party.  
Protecting the subrogation rights of self-insured group health plans. The NPL does not describe analyzing the commonality of data elements in the insurance payment information with data elements in the litigation information to match at least one of the patients, members or insureds in the insurance payment information with at least one of the parties in the lawsuits; identifying a potential third-party claim or a potential subrogation claim against one of the parties in lawsuits based on the matching, the insurance payment information not being directly or indirectly matched with the litigation information for a potential third-party.  
Claims 46-95, 97-125 are dependent from claim 45 and are allowed for the same reason given above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/           Primary Examiner, Art Unit 3686